In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00148-CV
     ___________________________

  DAVID JOHN CUDMORE, Appellant

                      V.

CAROLEE BAYLESS CUDMORE, Appellee


  On Appeal from the 360th District Court
          Tarrant County, Texas
      Trial Court No. 360-651831-18


 Before Sudderth, C.J.; Kerr and Birdwell, JJ.
     Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant’s brief was due on November 19, 2021. On December 2, 2021, we

notified Appellant that his brief had not been filed and that his failure to timely file a

brief violated Texas Rule of Appellate Procedure 38.6. Tex. R. App. P. 38.6(a). We

warned Appellant that we could dismiss the appeal for want of prosecution unless,

within ten days, Appellant filed a brief and an accompanying motion reasonably

explaining the brief’s untimeliness. See Tex. R. App. P. 10.5(b)(1), 38.6(d), 38.8(a)(1),

42.3(b). More than twenty days have passed, but we have not received a response.

      Because Appellant has failed to file a brief, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: January 6, 2022




                                            2